The opinion of the Court was delivered by
Willard, A. J.
The original application in the Circuit Court was for a mandamus to compel the defendant, the Treasurer of Newberry County, to pay certain moneys to the relator, the School Commissioner, alleged to be in the County treasury, applicable to disbursement by the relator as School Commissioner. The object of the mandamus was to obtain a judicial construction of certain Acts of the Legislature, on which depended a question as to the amount of money in the County treasury applicable to certain specific purposes.
It appears that there was a conflict between two classes of claimants against the County treasury, involving the disputed construction of the statutes. An order was made on the petition for mandamus quite inconsistent with the nature of that remedy. It was ordered “that the relator, looking to a full hearing in the premises, should have leave to make one or more of the holders of past due school claims,, with Jesse C. Smith, parties defendant by service of a copy of the petition and order.” By the same order the County Treasurer was enjoined from paying out any of the said funds until the further order of the Court.
*282The appellants were brought in, as parties defendants with the County Treasurer, as holders of claims of a certain class interested in the question. A hearing took place, which resulted in an order which has none of the characteristics of a peremptory writ of mandamus, but in form and substance is assimilated to a decree in equity in relation to the disposition of assets pending in that Court.
The County Treasurer did not appeal from the order, although, by consenting to be bound by it, it was possible that the obligations it imposed upon him might be inconsistent with his official duty as prescribed by law, and thus become prejudicial to him. We cannot supply the want of an appeal on his part so as to pass upon all the features of the order. So far as the appellants are concerned, we are authorized to examine its propriety.
The appellants are entitled to object to all interlocutory orders entering into the final order, and this would include the order making them parties defendant.
It was inconsistent with the nature of the remedy by mandamus to bring in parties only collaterally or incidentally interested in the subject of the controversy, or at most directly interested in the question involved alone. The only proper parties to mandamus are the relator, or relators, claiming to be interested in the performance of some specific duty imposed by law, and which, after demand, has been wrongfully refused and the party by law bound to perform such act of duty. The only question that the Court’could properly have considered was the right presented by the relator in behalf of himself and the legal consequences of the refusal of such right.
An attempt to make an order in the nature of a general adjudication between claimants of different classes having conflicting interests, and calling in for that purpose representatives of the respective classes, was an entire departure from the practice in cases of mandamus, and in fact to employ a petition for mandamus as a substitute for a complaint in the nature of a bill in equity. We have already held, in Jacob vs. Winnsboro National Bank, that such an equitable jurisdiction cannot be asserted for the purpose of distributing funds in a public treasury among the respective parties entitled to them by law.
It was, therefore, improper that the appellants should be made parties, and the petition and order must be set aside as affecting their interests.
*283We have already pointed out, in the ease just referred to, the proper remedy, where parties seek to obtain payments from public officers specifically authorized by law, and it is unnecessary to recur at this time to that subject.
The motion of the appellants must be granted.
Moses, C. J., and Wright, A. J., concurred.